Citation Nr: 0314434	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel





INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New Orleans, 
Louisiana Regional Offices (RO) of the Department of Veterans 
Affairs (VA).  

This case has been returned to the Board subsequent to an 
April 2001 Board remand.  At that time, the issue of 
entitlement to an increased rating for PTSD, rated as 70 
percent disabling was in appellate status.  Since then, a 
rating decision by the RO in November 2002 increased the 
rating for PTSD from 50 percent to 100 percent, effective 
January 20, 1994.  As the veteran was granted a 100 percent 
schedular rating, that issue is no longer before the Board.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA).  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

The veteran underwent VA examination in October 2001 for 
hepatitis C.  Serology studies were scheduled.  The veteran 
failed to report for these studies.  Moreover, he failed to 
report to a VA examination scheduled in July 2002.  At the 
time of the scheduled examinations, it is unclear from the 
record whether the veteran was informed of 38 C.F.R. § 3.655.  

The veteran is claiming hypertension secondary to PTSD.  A VA 
cardiology examination was conducted in October 2001.  The 
examiner opined that the veteran's disability was unrelated 
to PTSD.  However, the Board is also required to determine if 
there is a direct relationship between hypertension and his 
military service.  It is noted that the veteran had an 
elevated blood pressure reading at his August 1970 separation 
examination from service.  The examiner did not comment on 
this elevated reading, therefore, further medical opinion is 
needed.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  Please inform the appellant that he 
failed to report for additional VA 
diagnostic testing in October 2001.  and 
a VA examination scheduled in July 2002.  
Such an examination is important in order 
to adjudicate his claims.  Inform him of 
38 C.F.R. § 3.655 and ask him if he is 
willing to report for an examination.

2.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain any treatment records pertaining 
to his hypertensive disability and 
hepatitis C since his discharge from 
active duty, which have not been 
previously submitted.  These medical 
records should include any reports 
showing blood pressure readings 
regardless of the disability involved, 
covering the period from August 1970 to 
the present.

3.  If he is willing to report for 
examination, arrange for a special 
examination to determine the presence and 
etiology of the reported hepatitis C.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  All appropriate 
blood studies and other testing should be 
accomplished.  The examiner is asked to 
indicate in the examination report that 
he or she has examined the claims folder.  
It is requested that the examiner obtain 
a complete history of inservice and post 
service exposure to elements that 
potentially can cause the hepatitis C, 
including blood from wounded comrades.  
If the hepatitis is diagnosed it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the hepatitis is related to 
service.  A complete rational for any 
opinion expressed should be include in 
the report.

4.  Thereafter, make arrangements with 
the New Orleans, VA medical facility for 
the veteran's claims folder to be 
forwarded to the physician who conducted 
the VA examination in October 2001 (if 
unavailable to another VA cardiologist) 
in order to review the claims folder, to 
include any additional evidence.  Direct 
the examiner's attention to the August 
1970 separation examination, which 
relates a blood pressure reading of 
126/92.  Following the review, in an 
addendum, request the examiner to render 
an opinion as to whether it is as likely 
as not that any current hypertensive 
disorder diagnosed is related to the 
appellant's period of active duty.  
Request the examiner to comment on the 
clinical significance of the inservice 
elevated reading as it relates to his 
current diagnosis.  A complete rationale 
for any opinion expressed should be 
included in the report.  The claims file 
must be made available to and reviewed by 
the examiner.

5.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




